Title: From Benjamin Franklin to Thomas Digges, 30[–31] May 1779
From: Franklin, Benjamin
To: Digges, Thomas


Dear Sir
Passy, May 30[–31]. 1779
I received your favours of the 14th. 18th. and 21st. Instant. You mention one of the 12th. which is not come to hand.
I never had nor have I now the least Expectation that any Good can come of the Propositions made to certain Persons. Whatever is reasonable and prudent for them to do, Seems to be out of their sphere: for hitherto they have constantly rejected the best Measures and chosen the worst.—
I am obliged much by your Attention to the affair of W. Peters. If he is in want and should draw on you for any Sum within 100 £. I will repay it. I have paid Brehon’s Bill.
Mr. Schweighauser has undertaken to write to the Commissioners for Sick and Hurt sea men and give them the Informations they desire relating to the Prisoners here. I have mention’d Morlaix again and have found the Ministers of the Marine not unwilling to permit the Cartel’s using that Port. But as I know some others of the Council are strongly against it, I do not expect to obtain any Change. The old Pass will be allow’d good as long as the Exchange continues.
I shall be glad to see the Examinations of those American Worthies you mention. If they have Judgmt. and hope ever to return to their Country, they will join with Cornwallis, Grey, &c in the Opinion of Impracticability— If they Strive to support the contrary Opinion they inevitably fix their Ruin.
I am, with great Esteem. Your &c
Be so good as to procure from Mr. Almon the remembrancers Debates in Parliament since the American Disputes and all Such other Pamphlets as may be of use to an Historian, who proposes to write the late revolution. And Send them to Holland to the House of Horneca, Grand & Co. Amsterdam. I will pay your Draft for the Amount.
May 31st. Since writing the above I have received yours of the 24th. It confirms me more in my Opinion that your friend ought to expect nothing from his Laudable Endeavours with those People. They are expert in little Parliamentary Crafts but have none of that true Wisdom which comprehends the extensive and great Interest of their Country Domestick and Foreign, present and Future.
M Digges.
